—Order, Supreme Court, Bronx County (Barry Salman, J.), entered December 20, 1991, which granted plaintiffs motion for a protective order as to certain interrogatories, unanimously affirmed, with costs.
In this action for goods sold and delivered, the IAS Court properly granted plaintiff’s motion for a protective order with respect to interrogatories seeking information as to sales made by plaintiff to other customers, finding the interrogatories both overly broad and premature. The discovery sought has no relevance to the threshold issue as to whether there is an oral agreement between the parties as claimed by defendant. Concur — Murphy, P. J., Carro, Ellerin and Kassal, JJ.